DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 and 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16748473, 16909559, and 16816957 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gustavo Siller on 12/20/2021.
The application has been amended as follows: 

Claim 1.  (Currently Amended) A magnetic-field-applying bias film comprising an exchange coupling film, the exchange coupling film including: a ferromagnetic layer; and an antiferromagnetic layer stacked on the ferromagnetic layer; wherein: the antiferromagnetic layer includes an X(Cr-Mn) layer containing Mn, Cr, and one or more elements X selected from the group consisting of platinum-group elements and Ni, the X(Cr-Mn) layer has a first region relatively close to the ferromagnetic layer and a second region relatively far from the ferromagnetic layer, and a Mn content in the first region is higher than a Mn content in the second [[region.]] region, wherein the first region has a portion where a Mn/Cr ratio of Mn content to Cr content is 0.3 or more.

	Claim 3. (Canceled)

Claim 4. (Currently Amended) The magnetic-field-applying bias film according to [[claim 3,]] claim 1, wherein the first region has a portion where the Mn/Cr ratio is 1 or more.

Allowable Subject Matter
Claims 1, 2, 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “the X(Cr-Mn) layer has a first region relatively close to the ferromagnetic layer and a second region relatively far from the ferromagnetic layer, and a Mn content in the first region is higher than a Mn content in the second region, wherein the first region has a portion where a Mn/Cr ratio of Mn content to Cr content is 0.3 or more” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 2 and 4-7 are also allowable due to dependency.
Regarding Claim 8, the closest prior art fails to disclose nor would it be obvious to combine, “wherein in the exchange coupling film, a normalized exchange coupling magnetic field obtained by dividing an exchange coupling magnetic field measured at 424°C by an exchange coupling magnetic field measured at about 22°C is 0.52 or more” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claim 9 is also allowable due to dependency.
Regarding Claim 10, the closest prior art fails to disclose nor would it be obvious to combine, “wherein the antiferromagnetic layer has a unit stack portion formed of a plurality of units stacked on top of each other, each unit being constituted by the X.sup.1Cr layer and the X.sup.2Mn layer” in combination with all other limitations of the claim renders the claim 
Regarding Claim 13, the closest prior art fails to disclose nor would it be obvious to combine “wherein: the antiferromagnetic layer includes an X(Cr-Mn) layer containing Mn, Cr, and one or more elements X selected from the group consisting of platinum-group elements and Ni, the X(Cr-Mn) layer has a first region relatively close to the ferromagnetic layer and a second region relatively far from the ferromagnetic layer, a Mn content in the first region is higher than a Mn content in the second region; and the magnetic-field-applying bias film is disposed in a peripheral area of the magnetic detection unit so that the free magnetic layer is magnetized in an aligned direction in a state where no external magnetic field is applied to the free magnetic layer” in combination with all other limitations of the claim renders the claim allowable over the prior art.  
Regarding Claim 14, the closest prior art fails to disclose nor would it be obvious to combine “ the antiferromagnetic layer includes an X(Cr-Mn) layer containing Mn, Cr, and one or more elements X selected from the group consisting of platinum-group elements and Ni, the X(Cr-Mn) layer has a first region relatively close to the ferromagnetic layer and a second region relatively far from the ferromagnetic layer, a Mn content in the first region is higher than a Mn content in the second region; and the magnetic-field-applying bias film is disposed in a peripheral area of the magnetic detection unit so that the free magnetic layer is magnetized in an aligned direction in a state where no external magnetic field is applied to the free magnetic layer” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claim 15 is also allowable due to dependency.
Regarding Claim 16, the closest prior art fails to disclose nor would it be obvious to combine “the antiferromagnetic layer has an alternately stacked structure in which an X.sup.1Cr layer, where X.sup.1 represents one or more elements selected from the group consisting of platinum-group elements and Ni, and an X.sup.2Mn layer, where X.sup.2 represents one or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868